Opinion issued September 30, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00273-CV
———————————
In re David Finkelstein, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          By
petition for writ of mandamus, relator, David Finkelstein, challenges the trial
court’s order abating the underlying suit to confirm an arbitration award.[1]  
We deny relator’s petition.


 
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Bland and Huddle.
 
 




[1]        The underlying suit is David Finkelstein v. Surfside Interests, LLC v. L. Marc Grosz, III,
No. 59449, in the 149th District Court of Brazoria County, Texas, the Honorable
Terri Tipton Holder presiding.